Citation Nr: 0822920	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  

In April 2008, the veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
St. Louis RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is 
in the veteran's claims folder.

The Board also observes that the issue of entitlement to 
service connection for post traumatic stress disorder (PTSD) 
is on appeal.  However, that issue is the subject of a 
separate decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral hearing loss has not been shown to be casually 
or etiologically related to service.

3.  Tinnitus has not been shown to be casually or 
etiologically related to service.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in May 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence would be obtained by VA, 
namely, records like medical records and records from other 
Federal agencies.  The letter also informed him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In a letter dated in March 2006, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disabilities 
on appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not warranted 
for either disability.  

VA has satisfied its duty to assist the veteran at every 
stage of this case.  All available service medical records as 
well as all VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  The veteran underwent VA examinations in September 
2003.  The veteran also testified at a hearing conducted in 
April 2008.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to his claims.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.



LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the 
claimant).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  Although the veteran contended in 
his June 2004 notice of disagreement (NOD) that his bilateral 
hearing loss and tinnitus were the result of noise exposure 
during service including noise from communication equipment 
and artillery fire, the more persuasive evidence does not 
establish an etiological relationship between an injury in 
service and the veteran's current hearing loss and tinnitus.  
As such, service connection for bilateral hearing loss and 
tinnitus cannot be granted.

The veteran had audiometric findings within the normal range 
at induction to service.  See Hensley, 5 Vet. App. at 157 
(noting that the threshold for normal hearing is 0 to 20 
decibels and that defective hearing is characterized by 
hearing acuity which is greater than 20 decibels.)  In this 
regard, on his May 1965 pre-induction examination pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
10 (20)
5 (15)
10 (15)
LEFT
5 (20)
5 (15)
5 (15)
10 (20)
5 (10)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The Board notes that there were no complaints, treatment, or 
diagnosis of bilateral hearing loss or tinnitus during the 
veteran's period of service.  On his April 1967 separation 
examination, the veteran's bilateral whispered voice findings 
were 15/15.  As such, there were no findings of bilateral 
hearing loss or tinnitus in-service. 

Additionally, the evidence of record reflected that the 
veteran did not complain of bilateral hearing loss or 
tinnitus until many years after his separation from service.  
A September 2000 VA treatment entry reflected that the 
veteran complained that his hearing was a little bit 
decreased.  The veteran believed that he had a polyp in his 
right ear because his hearing was sometimes worse in that 
ear.  There were no findings of polyps in either ear canal 
and the plan was to schedule an audiological examination.  A 
September 2002 VA audiology examination reflected that the 
veteran complained of difficulty hearing and he provided a 
history that he was a combat rifleman in Vietnam.  The 
audiometric results indicated high frequency bilateral 
sensorineural hearing loss (SNHL AU).  However, the examiner 
did not opine as to the etiology of the veteran's bilateral 
hearing loss.  

Further, the competent medical evidence does not establish a 
link between the veteran's reported in-service noise exposure 
and his current findings of bilateral hearing loss and 
tinnitus.  During his September 2003 ear disease and 
audiological VA examinations undertaken in connection with 
his claims, the veteran reported that he was exposed to a lot 
of noise in service including noise from communication 
equipment and nightly artillery.  Further, he denied any 
occupational or recreational noise exposure.  Importantly, 
the veteran reported to the examiners that his hearing loss 
and tinnitus began approximately three years prior.  The ear 
disease examiner diagnosed subjective tinnitus and the 
audiological examiner diagnosed normal to moderate 
sensorineural hearing loss in the right ear and normal to 
moderately severe sensorineural hearing loss in the left ear.  
Following review of the veteran's claims file, the September 
2003 audiological examiner opined that it was less than 
likely that the veteran's hearing loss and tinnitus were 
related to military noise exposure.  

The Board finds the September 2003 ear disease and 
audiological examinations to be persuasive.  In particular, 
the examiners' conclusions are supported by the evidence of 
record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  In 
this regard, the audiological examiner noted that the 
audiometric evaluation upon service entry showed hearing 
within normal limits and whispered voice testing on 
separation was also within normal limits.  Importantly, the 
examiner concluded that the audiometric results were more 
consistent with that of a presbycusic hearing loss than a 
noise induced hearing loss.  Further, the examiner noted that 
the veteran reported that his tinnitus had only been present 
for approximately three to four years and that there were no 
reports of tinnitus during military service.  As such, the 
Board attaches great probative weight to the September 2003 
VA audiological examiner's opinion.  

The Board notes the veteran's contentions in his June 2004 
notice of disagreement and April 2005 Form 9 that his 
September 2003 examinations were inadequate.  However, both 
examiners reviewed the veteran's claims file and recorded his 
contentions that his hearing loss and tinnitus were related 
to in-service acoustic trauma.  As noted above, the 
audiological examiner's opinion is supported by the evidence 
of record.  As such, there is no indication that the 
September 2003 examinations were inadequate or that the 
veteran's contentions were not thoroughly addressed.  

The Board acknowledges the veteran's testimony that he has 
had tinnitus since service.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (determination by the Board that lay statements 
are of slight probative value is completely within the 
Board's discretion).  Although the veteran testified during 
his April 2008 hearing that he has had tinnitus since 
service, the Board finds it significant that he told the 
September 2003 examiners that his tinnitus began 
approximately three years before.  Additionally, the Board 
notes that the veteran did not complain of tinnitus during 
service or even when he complained of hearing loss in 
September 2000 and September 2002.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  
Additionally, because these records were generated with a 
view towards ascertaining the veteran's then-state of 
physical fitness, they are akin to statements of diagnosis 
and treatment and are of increased probative value.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also Lilly's: An Introduction to the 
Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rationale that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  
As such, the Board does not find the veteran's statements 
that he has had tinnitus since service to be persuasive.  

Moreover, the veteran is not competent to testify that he 
developed tinnitus or bilateral hearing loss from the in-
service acoustic trauma.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, there remains no persuasive 
medical nexus associating bilateral hearing loss and tinnitus 
to the veteran's service.  Although the veteran might 
sincerely believe that his bilateral hearing loss and 
tinnitus are related to his service, he, as a layperson, is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In conclusion, the veteran has been shown to have bilateral 
hearing and tinnitus.  However, the Board concludes that the 
veteran's bilateral hearing loss and tinnitus are not related 
to service.  Additionally, the evidence does not support 
service connection by a presumptive basis because there is no 
competent medical evidence showing that the veteran's 
bilateral hearing loss manifested itself to a degree of 10 
percent or more within one year from the date of his 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
As such, service connection for bilateral hearing loss and 
tinnitus must be denied.  38 C.F.R. § 3.303.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, the veteran's claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus are denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


